DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22, 25 and 27 are currently under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22, 25 and 27 remain rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi (N, JP 2009-102288 A*, translation provided previously).
Yamagishi teaches an extract of rose, wherein the rose can be Rosa multiflora (See e.g. paragraph 0018) and can be from the flower of the rose (which reads on petals, since the flower intrinsically contains petals)(See e.g. paragraph 0021), and wherein the rose petals can be extracted with ethanol (See e.g. paragraph 0024 and 0025, which teaches ethanol is the preferred solvent).  Yamagishi further teaches that the composition is in the form of a tablet, granules, capsules, beverages (which reads on liquid) or jelly (See e.g paragraph 0031).  Yamagishi further teaches that the extract can be used to treat obesity (See e.g. paragraph 0012).  Yamagishi further teaches that the composition can be orally administered (See e.g. abstract).
Although Yamagishi does not teach that the extract of rose petals contains the instantly claimed compounds and the instantly claimed ratios or the instantly claimed mechanisms of action or activity, the claimed functional properties are intrinsic to the extract taught by Yamagishi because the extract taught by Yamagishi is one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the extract of rose petals taught by Yamagishi intrinsically contains the instantly claimed compounds and ratios of the compounds and has the same properties at those claimed.
It would have been obvious to one of ordinary skill in the art to provide an extract of Rosa multifloria petals to treat obesity because at the time the invention was made, it was known that Rosa multifloria flowers could be used as the rose species for extraction with ethanol as clearly taught by Yamagashi.  A person of ordinary skill in the art would have understood to make an extract of Rosa multifloria petals with ethanol and to modify the color of the flower and use red because Yamagashi 
 From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Yamagishi is silent as to isoquercetin and quercetin as well as their effects on obesity and one of ordinary skilled in the art would not be motivated to make and use a composition comprising isoquercetin and quercetin for the treatment of obesity, let alone a composition comprising about 3.50 w/w% isoquercetin and about 0.30 w/w% quercetin as claimed. Applicant further argues the claimed invention produces an unexpected result sufficient to rebut the asserted obviousness and surprisingly discovered that the inventive composition produced a dose-dependent inhibition of adipogenesis by downregulating the5 Response to Office Action of 9/17/2020expression of PPARy and C/EBPa proteins which are responsible for regulating adipogenesis (see specification, paras. 0083 and 0185, and FIG. 15). Applicant further argues that isoquercetin and quercetin can have binding affinity for the active sites of the peroxisome proliferator-activated nuclear receptors PPARy and PPAR6 which play a vital role in the regulation of metabolic homeostasis (see specification, Example 3, and Tables 4 and 5) and that Yamagishi is completely silent with respect to C/EBPa, PPARy and PPAR6. 
This is not found persuasive because Applicant’s claims are drawn to a method for treating a metabolic disorder, said method comprising administering to a patient in need thereof a composition comprising rose petal extract, wherein said extract comprises about 3.50 w/w% isoquercetin and about 

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/             Primary Examiner, Art Unit 1699